Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-18, 25 and 29-31, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al (US 2019/0356341) and .
As per claims 16 and 29, Ma et al disclose a method performed by a first node, the method comprising:

generating a master bit sequence based on the encoded bit sequence, wherein the master bit sequence that are selected from bits in the encoded bit sequence (paras.0077], and [0079], after storing all or at least some bits of the first encoded bet sequence into the circular buffer, the data processing device may output…);
selecting a subset of the master bit sequence according to a rate matching rule to obtain a rate matched bit sequence (para. [0077], The selected starting position may be a starting position of a redundancy version of the virtual buffer…; para. [0068]-[0069]. Generally, the data processing device may separately perform rate matching on the first encoded bit sequence by using the circular buffer (circular buffer), to generate a first output bit sequence…);
interleaving the bit sequence to obtain a to-be-transmitted bit sequence (para. [0085], The data processing may perform bit reordering on the first encoded bit sequence by using a bit reordering method, to obtain bits of the firs reordered bit sequence…, the first reordered bit sequence is obtained by changing the position of the first subsequence in the first encoded bit sequence or the first reordered bit sequence is obtained by deleting the second subsequence in the first encoded bit sequence). 
Ma et al do not specifically disclose a lifting size Z; interleaving the rate matched bit sequence to obtained a to-be-transmitted bit sequence; and 
transmitting the to-be-transmitted bit sequence to a second node.
However, Jeong et al disclose a lifting size Z (para. [0187], the lifting value Z; and para. [0210], Z is the size of the circulant permutation matrix of the parity check matrix of the LDPC code); interleaving the rate matched bit sequence to obtained a to-be-transmitted bit sequence 
transmitting the to-be-transmitted bit sequence to a second node (Fig. 4, transmitter 440).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to implement the teaching of Ma et al with the interleaving the rate matched bit sequence to obtained a to-be-transmitted bit sequence and 
transmitting the to-be-transmitted bit sequence to a second node as taught by Jeong et al in the teaching of Ma et al in order to interleave after the rate matched bit sequence to obtain a to-be-transmitted bit sequence; and transmitting the to-be-transmitted bit sequence to a second node.

As per claims 17 and 30, Ma et al further disclose wherein the subset of the master bit sequence is selected based on a redundancy version that is included in a set of redundancy versions (paras. [0077] and [0079]); and
the set of redundancy versions comprise at least four redundancy versions: RVO, RV1, RV2, and RV3  (para. [0079]).

As per claims 18 and 31, Ma et al further disclose wherein the rate matched bit sequence corresponds to the redundancy version RVO and is obtained by selecting a sub-sequence starting from bit 0 in the master bit sequence (paras. [0077] and [0079]).

As per claim 25, the teaching of Ma et al and Cheong et al have been discussed above.  Jeong et al further disclose wherein transmitting the to-be-transmitted bit sequence comprises:
modulating the to-be-transmitted bit sequence to obtain a modulated symbol sequence according to a modulation order that is a positive integer (Fig. 4, modulation unit 450); and
.

Claim Objections
Claims 19-24, 26-28 and 32-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

			       References Cites by Examiner
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
10,735,134 (Soriaga et al), disclose  Wireless device (e.g., a user equipment (UE) or a base station) may encode a codeword from a set of information bits using an LDPC code. The wireless device may use the techniques therein to generate self-decodable redundancy versions of the codeword to be transmitted to the receiving device.
6,961,888 (Jin et al), disclose methods and apparatus for encoding codewords which are particularly well suited for use with low density parity check (LDPC) codes and long codewords are described.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phung M. Chung whose telephone number is (571)272-3818.  The examiner can normally be reached on Monday-Friday from 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUNG M CHUNG/            Primary Patent Examiner, Art Unit 2111